Form ntcconfclos

226 West Second Street
Flint, MI 48502


                                    UNITED STATES BANKRUPTCY COURT
                                          Eastern District of Michigan

                                              Case No.: 19−30180−mar
                                                    Chapter: 11

In Re: (NAME OF DEBTOR(S))
   Big Coop's Trucking, LLC
   3066 Misty Creek Drive
   Swartz Creek, MI 48473
Social Security No.:

Employer's Tax I.D. No.:
  45−3185091

                             NOTICE OF CONFIRMATION AND OPPORTUNITY
                               TO OBJECT TO THE CLOSING OF THE CASE




To the Creditors of the above−named Debtor:



NOTICE IS HEREBY GIVEN that the Plan of Reorganization filed on 8/6/2019 was confirmed on 12/17/19 .

The Court will find that the estate has been fully administered and will enter a final decree closing the case in 60 days
unless, within that time, an objection is filed. If an objection is filed, it will be set for hearing.

If the closing is delayed past this time period for any reason, the burden will be on the debtor's counsel to file a
motion for entry of the final decree and closing of the case pursuant to Bankruptcy Rule 3022 so that
unnecessary U.S. Trustee fees will not accrue.



Dated: 12/17/19

                                                             BY THE COURT



                                                             Katherine B. Gullo , Clerk of Court
                                                             UNITED STATES BANKRUPTCY COURT




       19-30180-mar        Doc 108-1       Filed 12/17/19       Entered 12/17/19 13:28:37           Page 1 of 1
